Title: To John Adams from David Humphreys, 23 September 1800
From: Humphreys, David
To: Adams, John



Dear Sir
Madrid Sepr. 23d: 1800

I request your indulgence for presenting to you Mr. Henry Preble, a native of the State of Massachusetts, who, I expect, will have the honour of delivering this letter. This Gentleman has suffered infinite vexations and great losses from a long & troublesome process in the Maritime Tribunals of this Country. And there is little or no expectation that he can ever obtain any compensation for his property captured by a Spanish Privateer, but by the immediate & efficacious interference of the Government of the U. S. He will lay the whole circumstances before the Secretary of State and as I have written by him to that Department, I forbear to enlarge on the subject.
But I beg leave to mention Mr. Preble as a Person, who has for several Months past, during the absence of Mr. Young, performed the duties of Consul in the Capital and of Secretary to myself entirely to my approbation: and I take the liberty of recommending him as a proper Person (in my opinion) to be named to the Consulate of Cadiz, which he will have the honour of soliciting, in case that Office should become vacant and in case no other Candidate should have already been nominated.
I profit of this occasion to enclose a Prospectus for the publication of my Works; as Mr. Preble will carry to America the Manuscripts, which are to be added to the last Edition, in order to complete the Edition which is now in contemplation. I hope you will find in my Poem on the death of our late great & good friend Genl. Washington, that I have at least written from the heart; and in doing this, one has an immense advantage over writers of superior abilities, who compose their works under different sensations. And I trust, moreover, you will not find any-thing in the several new compositions unworthy of the patronage of the first Magistrate of the U. S., on account of its being unfavorable to the interests of liberty, morality & the happiness of our Country.
The monument which I have raised to perpetuate the remembrance of your firmness in our dispute with France & in saving us from that Monster the Pentarchy, I hope also will be as durable as the materials of the Adamantine rock alluded to in the following lines.
“To save Columbia from that Monster-Pow’r,
Behold how Heav’n perpares a shelt’ring tow’r!
As some hoar Mound of adamantine rock,
Of mingling elements resists the shock;
What time the storm of angry Heav’n is hurl’d,
One sweeping deluge on the roasted World:
So fix’d firm Adams stands . . . a flint his face . . .
’Mid floods of wrath a shelter for our Race.”
I beg you will offer my best respects to Mrs: Adams and be persuaded of the sentiments of high consideration and esteem with which / I have the honor to remain / Your Mo: ob: & Mo. hble: Servant

D. Humphreys.